Citation Nr: 0011605	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-08 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for acne of the face, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1953 to 
November 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing held at the RO on 
December 1, 1997.  A transcript of that hearing has been 
associated with the record on appeal.

The appellant's claim of entitlement to service connection 
for seborrheic dermatitis, secondary to service-connected 
acne, raised by the appellant's representative in the March 
2000 written brief presentation, is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The appellant's claim is plausible, and sufficient 
evidence has been obtained for an equitable disposition of 
his claim.

2.  The appellant's service-connected acne of the face is 
manifested by slightly disfiguring scars, without marked 
discoloration or color contrast.


CONCLUSIONS OF LAW

1.  The appellant has stated a well-grounded claim for an 
increased evaluation for service-connected acne of the face, 
and VA has satisfied its duty to assist him in development of 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103 (1999).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected acne have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.20, 4.27, 4.118, Diagnostic Codes 7800, 7899-7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that in April 1955 the 
appellant was treated for acne of the face with some 
secondary cysts beneath his left ear and on the right side of 
his chin.  The examiner diagnosed acne vulgaris.

In September 1956 the appellant was hospitalized for 
cellulitis of the left cheek due to moderate acne.  The 
appellant was diagnosed with cellulitis without lymphangitis.

At the appellant's October 1956 separation examination, the 
examiner noted that the appellant had mild acne on his face.

Post service, in April 1958, the appellant was treated at a 
VA hospital for complaints of an infection in front of his 
right ear.  The appellant explained that the infection had 
recurred over the past two to three years.  He stated that 
the current infection had lasted three weeks.  The appellant 
reported that he had developed acne lesions in service and 
that, since that time, he had noted many cysts and scars as a 
result of his acne.

The examiner noted multiple acne scars as well as a few 
scattered, small, cystic masses on the appellant's face.  The 
cystic masses were no more than two millimeters in diameter.  
The examiner noted also a soft, cystic, somewhat tender mass 
in front of the appellant's right ear.  The mass was 
approximately three to four centimeters in diameter.  The 
examiner's impression was chronic acne vulgaris, with scars 
and acne conglobata, and infected sebaceous cyst anterior to 
the right ear.

At the conclusion of the hospital course, the final diagnosis 
was infected sebaceous cyst anterior to the right ear.  Two 
facial acne scars were noted as a condition of medical 
significance for which medical care was not given.

At a September 1958 VA examination, the appellant complained 
of pain and itching of the face.  The appellant reported that 
he had developed a rash on his face during service.

The examiner noted pitted scarring of both cheeks and 
depressed scars in front of the right ear and in the center 
of the cheeks.  The appellant's forehead was clear.  No 
active acne was present on the appellant's face.  The 
examiner noted that disfigurement was mild.

The examiner diagnosed acne of the face and chest.  The 
examiner noted that acne conglobata was not seen.

By rating decision dated September 1958, the appellant was 
granted service connection for acne of the face.  A 
disability rating of 10 percent was assigned under Diagnostic 
Code 7899-7806.

At a June 1963 VA examination, the appellant complained of a 
rash on his face for six to seven years.  The examiner noted 
moderate acne and pitted scarring on both cheeks.  The 
examiner noted that disfigurement was mild.  The examiner 
diagnosed acne scarring of the face.

At an April 1974 VA examination, the examiner noted multiple 
scars of old acne lesions on the appellant's cheeks.  The 
examiner noted also three to four small new lesions on the 
face, which were described as pimples.  The examiner 
diagnosed moderately severe acne vulgaris.

The appellant was provided a VA dermatology examination in 
October 1987.  All observations and diagnoses related to 
seborrheic dermatitis.  The examiner noted erythema and 
scaliness on the appellant's cheeks, forehead, glabellar 
area, scalp, ears, and chest.  In a November 1987 addendum to 
the examination, another VA physician noted that, according 
to the VA dermatologist, no active acne lesions were seen at 
the October 1987 examination.

VA outpatient treatment records from August 1992 to February 
1996 show no treatment for acne.

At an August 1996 VA skin examination, the appellant reported 
a history of face eruptions since many years previously.  He 
stated that he had used several creams with some improvement 
but without complete clearance.  The examiner noted 
erythematous, scaly patches on the appellant's forehead and 
cheeks.  The examiner diagnosed severe seborrheic dermatitis 
and acne scars.  The examiner noted that the appellant's acne 
was not then active.  Four photographs of the appellant's 
face were attached to the examination report.

VA outpatient treatment records from August 1996 to November 
1998 show no treatment for acne.

At the December 1, 1997 hearing, the appellant testified that 
he had lumps on his face that came and went.  He stated that 
with the occurrence of the lumps, his face became inflamed 
and developed a burning sensation.  He stated that his skin 
itched constantly.  He stated that he was treated as a VA 
outpatient every four to five months.  He stated that he had 
been advised to avoid direct sunlight.  He stated that his 
job had required him to work outdoors, and that, as a result 
of his physician's advice, he had quit his job.  He stated 
that he received Social Security disability payments for a 
nervous condition.

The appellant stated that he had been periodically to a 
municipal hospital for inflammations of his skin.  He stated 
that, at the hospital, he was always advised to see a 
dermatologist.  The appellant stated that the hospital 
probably did not have a record of his complaints.  He stated 
that he was not treated at the hospital because he could not 
afford treatment.  The hearing officer advised the appellant 
to find out whether records of treatment existed and to 
submit copies of them if they did.

The appellant stated that his skin condition usually worsened 
in the summer.

At an August 1999 VA skin examination, the appellant reported 
a history of acne since service.  The appellant reported that 
his acne began with large bumps on his face when he left the 
jungle in Panama.  He stated that he underwent surgery for 
those lesions.  He stated that the lesions resolved but left 
multiple scars on his face.  He stated that surgeries were 
also performed in New York for acne cysts.  He stated that he 
was treated with creams and antibiotics.

The examiner noted multiple scars on the appellant's cheeks.  
No active lesions of acne were seen.  The examiner noted 
eczematous scaly patches on the cheeks and nasolabial fold.  
Diagnoses were acne scarring and seborrheic dermatitis.  The 
examiner explained that only the scars were attributable to 
acne.  The examiner stated that additional symptoms, such as 
itching, burning, and swelling, were secondary to seborrheic 
dermatitis.  Two close-up photographs of the appellant's face 
were attached to the examination report.


II.  Legal Analysis

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected facial acne.  See Jones v. Brown, 7 
Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO has provided two recent VA examinations 
to the appellant.  At the December 1997 hearing, the 
appellant stated that he occasionally sought medical advice 
at a local hospital for his skin condition.  The appellant 
stated that he did not think that any medical records were 
kept regarding his visits.  The hearing officer advised the 
appellant to obtain any records that did exist.  Cf. 
Costantino v. West, 12 Vet. App. 517 (1999) (VA hearing 
officer has a regulatory duty under 38 C.F.R. § 3.103(c)(2) 
to suggest the submission of evidence that the claimant may 
have overlooked and that may be to his advantage.).  Although 
the appellant receives Social Security disability benefits, 
the appellant indicated at the December 1997 hearing that the 
benefits were awarded for his nervous condition.  Cf. Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991).  There is no indication of 
additional relevant medical records that the RO failed to 
obtain.  There is sufficient evidence of record to properly 
evaluate the appellant's service-connected facial acne.  No 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1999).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).

The appellant is evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7806 at 10 percent.  The appellant's 
diagnosed acne does not have a specific diagnostic code.  
When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  38 C.F.R. 
§§ 4.20, 4.27 (1999).  The diagnostic code is "built-up" by 
assigning the first two digits from that part of the schedule 
most closely identifying the part of the body involved and 
then assigning "99" for the last two digits for all 
unlisted conditions.  38 C.F.R. § 4.27 (1999).  Then, the 
disease is rated by analogy under a diagnostic code for a 
closely related disease that affects the same anatomical 
functions and has closely analogous symptomatology.  
38 C.F.R. §§ 4.20, 4.27 (1999).  Therefore, his service-
connected facial acne is rated according to the analogous 
condition of eczema under Diagnostic Code 7806.

Under Diagnostic Code 7806 for eczema, a 10 percent 
disability rating is warranted for exfoliation, exudation, or 
itching, if an exposed surface or extensive area is involved.  
In order to warrant a 30 percent evaluation, the evidence 
would have to show constant exudation or itching, extensive 
lesions, or marked disfigurement.  If the eczema is with 
ulceration, extensive exfoliation, or crusting and with 
systemic or nervous manifestations, or if the eczema is 
exceptionally repugnant, a 50 percent disability rating is 
assigned.

At both the August 1996 and August 1999 VA examinations, the 
examiner noted scaly patches on the appellant's face.  
However, at both examinations, the examiner noted that no 
active acne lesions were present on the appellant's face.  
The examiner, at the August 1999 VA examination, explained 
that the appellant's symptoms of itching, burning, and 
swelling were attributable to his seborrheic dermatitis.  The 
appellant was diagnosed with seborrheic dermatitis at the 
August 1996 examination as well.  At both examinations, the 
examiner noted that the appellant had scars on his face 
attributable to acne.  Because the appellant's acne is 
manifested only by scars, he cannot meet the criteria for a 
30 percent disability rating for eczema based upon symptoms 
of constant exudation, constant itching, or extensive 
lesions.  Further, the acne scars are not productive of 
marked disfigurement.  The photographs of the appellant's 
face show pitted scarring, which, although apparent, does not 
cause marked disfigurement.  Therefore, the evidence shows 
that a disability rating of greater than 10 percent is not 
warranted under Diagnostic Code 7806.

The RO also considered the severity of the appellant's acne 
under Diagnostic Code 7800 pertaining to scars located on the 
head, face, or neck.  In the October 1999 supplemental 
statement of the case, the RO provided to the appellant a 
copy of the rating criteria for that diagnostic code.  A 10 
percent disability rating under Diagnostic Code 7800 requires 
moderately disfiguring scars on the head, face, or neck.  A 
30 percent disability rating requires severely disfiguring 
scars on the head, face, or neck, especially if the scars 
produce a marked and unsightly deformity of the eyelids, 
lips, or auricles.  A 50 percent disability rating requires 
disfiguring scars on the head, face, or neck, with complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  If, in 
addition to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like, a 10 percent 
rating may be increased to 30 percent, a 30 percent to 50 
percent, or a 50 percent to 80 percent.

The color photographs taken of the appellant at the recent VA 
examinations show pitted scarring on the appellant's cheeks.  
However, the scars are not more than slightly disfiguring.  
The scars are not on his eyelids, lips, or auricles.  There 
is no extensive scar formation, tissue loss, or marked 
discoloration.  There is some color contrast on the 
appellant's cheeks; however, the redness (erythema) has been 
attributed to non-service connected seborrheic dermatitis, 
not to his acne.  The scarring on the appellant's face is 
essentially the same color as his natural skin tone.  The 
acne has not been active on numerous VA examinations, nor is 
treatment for acne indicated in his treatment records.  The 
evidence therefore shows that the criteria for a disability 
rating in excess of 10 percent under Diagnostic Code 7800 
have not been met.


ORDER

Entitlement to an increased evaluation for acne of the face, 
currently evaluated as 10 percent disabling, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

